 ALLIED FOODSAllied Foods,Inc.andGeneral Teamsters Local UnionNo. 528,affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America.Case 10-CA-8684March 31, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNUpon a charge filed on November 3, 1970, byGeneral Teamsters Local Union No. 528, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, hereincalled the Union, and duly served on Allied Foods,Inc.,herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bytheRegionalDirector for Region 10, issued acomplaint on December 11, 1970, against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the charge,complaint, and notice of hearing before a TrialExaminer were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on or about July 1,1970, following a Board election in Case 10-RC-8126theUnion was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; i and that,commencing on or about October 22, 1970, and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On December 21, 1970, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint, andrequesting that the complaint be dismissed in itsentirety.More specifically, Respondent admits allallegations of the complaint, including the requestand refusal to bargain, except it denies that anuncoerced majority of the unit employees designatedthe Union as their bargaining representative, that theUnion was properly certified, and that the Union isthe exclusive representative of the employees in theunit found appropriate. Respondent further deniesthe conclusionary allegation that it has violated'Official notice is taken of the record in the representation proceeding,Case 10-RC-8126,as the term "record" is defined in Secs 102 68 and102 69(f)of the Board's Rules and Regulations,Series 8,as amended SeeLTV Electrorystems, Inc,166NLRB 938, enfd 388F 2d 683 (CA 4,513Section 8(a)(5) and (1) of the Act. Additionally,Respondent raises certain affirmative defenses, whichwill be discussedinfra.On January 20, 1971, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, alleging there are no issues offact or law requiring an evidentiary hearing andrequesting that the Board grant the Motion forSummary Judgment. Subsequently, on February 1,1971, the Board issued an order transferring theproceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondentthereafter filed a cross Motion for Summary Judg-ment and response to General Counsel's Motion forSummary Judgment.Pursuant to the provisions of Section 3(b) of thenationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THE MOTIONS FOR SUMMARYJUDGMENTThe record in Case 10-RC-8126 reflects thatpursuant to a petition filed on February 13, 1970, theRegional Director conducted an election in which amajority of the employees in the appropriate unit castvotes in favor of the Union. Thereafter, Respondentfiled timely objections alleging that (1) a change in theballot shortly before the election, after the withdrawalof the intervenor, caused sufficient confusion in theminds of the voters to affect the results of the election;(2) the Regional Director improperly denied Respon-dent's motion for postponement of the election due tothe change in the wording of the ballot; (3) organiza-tional efforts on behalf of the Union were made byassertedSupervisorWilliamR.Towe, with theassistance of another supervisor; and (4) the RegionalDirector acted arbitrarily in proceeding with theelectionwhile an appeal was pending before theGeneral Counsel on the Regional Director's refusal,on March 18, 1970, to issue a complaint in Case10-CB-1903, which alleged that the Union hadviolated Section 8(b)(1)(A) of the Act by enlisting theservices of SupervisorWilliam R. Towe during itsorganizational campaign.Following administrative investigation, the Region-alDirector on July 1, 1970, issued a SupplementalDecision and Certification ofRepresentative in1968),Golden Age Beverage Co,167 NLRB 151,IntertypeCo vPenello,269 F Supp 573 (D C Va, 1967),Follett Corp,164 NLRB 378, enfd 397F 2d 91 (C A 7, 1968),Sec 9(d) of the NLRA189 NLRB No. 79 514DECISIONS OF NATIONALLABOR RELATIONS BOARDwhich he found that the objections filed by Respon-dent did notraisesubstantial ormaterial issuesaffecting the results of the election. The RegionalDirector found that (1) the revised notices of electionwere posted for more than 2 days prior to the election,which was an adequatetimefor the voters to have anopportunity to examine and become familiar with thematerial therein; (2) no evidence was presentedshowing that supervisors engaged in organizationalefforts on behalf of the Union during the critical periodafter the filing of the representation petition onFebruary 13, 1970; and (3) there was no merit to theobjectionbased on the Union's use of allegedSupervisorTowetoassistinorganizingemployees-which also was the subject of a chargefiled by Respondent in Case 10-CB-1903allegingviolation of Section 8(b)(1)(A) of the Act2 -becauseall the evidence submitted by Respondent during theprior investigation of Case 10-CA-8118, in which acomplaint had issued alleging Respondent's dischargeofTowe as violative of Section 8(a)(3), did notestablish his supervisory status as defined in the Act.After finding that the election had been conducted inaccordance with the Board's customary policies andprocedures, the Regional Director accordingly over-ruled the objections and certified the Union as theexclusiverepresentative of Respondent's employeesin the unit found appropriate.On August 4, 1970, Respondent filed with the Boarda Request for Review of the Regional Director'sDecision in which it renewed the contentions raised initsobjections to the election.With respect to itsobjection concerning supervisory participation in theunion organizational campaign,Respondent ac-knowledged that although there was no evidence ofsupervisoryassistancesubsequent to the filing of thepetition on February 13, 1970, which led to theelection inthe representationcase,it urged the Boardnot to apply theIdeal Electriccutoff rule3in casesinvolving supervisoryassistanceand participation ina unionorganizational campaign. In addition, Res-pondent contended that in any event the cutoff dateshould not have been February 13, 1970, as found bythe Regional Director,sincethe Union had respec-tively filed, and then withdrew prior petitions for thesameunit on January 12 and 21, 1970. AlthoughRespondent acknowledged that the first petition wasuntimely filed, it contended that even if that petitionwere disregarded, a petition nevertheless was continu-ously pending for the unit found appropriate on andafter January 21, 1970, and asserted that whereoverlapping, successive petitions are filed for the same2We take administrative notice ofthe fact that the General Counsel onJanuary 11,1971, sustained the RegionalDirector'sDismissal of the chargein Case 10-CB-19033 SeeIdeal Electric and Manufacturing Company,134 NLRB 1275, whereunit, they should be treated as a single petition forpurposes of the cutoff date for consideration ofobjections.Respondent finally contended that theRegionalDirector committed prejudicial error byoverruling its objections without benefit of a hearing.Upon consideration of the request for review, theBoard on November 16, 1.970, denied it as raising noissues warranting review.In its answer to the complaint, cross Motion forSummary Judgment, and Response to GeneralCounsel's Motion for Summary Judgment, Respon-dent reiterates the contentions previously advanced inits objections to the election and request for review. Inaddition, Respondent contends, in effect, that specialcircumstances exist in this case in view of the fact thatthe basis upon which the Regional Director refused toconsider the merits of the objections based on Towe'sconduct-his conclusion following investigation ofthe charge in Case 10-CA-8118 that Towe was not asupervisor-has subsequently been overturned by theBoard's decision in that case,Allied Foods, Inc.,186NLRB No. 150. The Board thus found in the lattercase that Towe was in fact a supervisor within themeaning of the Act and that his discharge on January12,1970, for engaging in union activities, wastherefore privileged and not violative of Section8(a)(3) of the Act. Respondent argues that in view ofthis intervening Board decision, it should now bepermitted to litigate the merits of the issue concerningnot only the participation and assistance by Towe inthe Union's organizational campaign, but also that ofalleged Supervisors Damon Heath and Oscar Foster.In support of its contention concerning the involve-ment of these three individuals in the organizationalcampaign, Respondent has attached various affidav-its to its response to General Counsel's Motion forSummary Judgment, treated herein as an offer ofproof,which in substance reflect the following:Although William R. Towe was a moving force in theunion compaign, he was discharged on January 14,1970, for his participation therein. Can Line ForemanOscar Foster signed an authorization card away fromthe plant on an undetermined date in January 1970and on a number of occasions (the last possibly within30 days of the election) pointed out to certainemployees the differences between union and nonun-ion pay scales and outlined some of the benefits of aunion contract. Foster did not, however, attend anyunion meetings or solicit authorization cards. ThirdShift Foreman Damon Heath attended two unionmeetings, one on January 11, 1970, and another"about three weeks or a month later." At the firsttheBoard held that conduct which occurs prior to the filing of therepresentation petition will not be considered as grounds for setting asidethe election ALLIED FOODS515meeting, Heath signed "a paper for the Union" andalso signed an authorization card on an unspecifieddate.At union headquarters before both meetings,Heath talked to employees "about different problemsthat we needed to correct and benefits we wanted toget through the Union." Sometime during January1970, Heath also wore one or more union buttons for2 days in the plant, and also talked to at least twoemployees "in favor of the Teamsters Union," tellingone of them that "if we got the Teamsters in here, wecould get a little better organized."Although we agree that our intervening decision inCase 10-CA-8118 constitutes sufficient "special cir-cumstances" to warrant review of the determinationmade in the representation proceeding concerningalleged supervisory participation in the union organi-zational campaign, after such review we neverthelessreaffirm the determination made therein. We are thussatisfied that there is no basis warranting departurefrom theIdeal Electricrule in this case and considerthe date upon which the operative petition was filed,February 13, 1970, as the critical date for considera-tion of the objections to the election. Furthermore,even assuming that the alleged conduct in questionoccurred during the critical period prior to theelection, we are not convinced that the conduct in anyevent would constitute grounds for setting aside theelection. The asserted participation and assistance ofHeath and Foster was of a minimal nature whichwould not have affected the results of the election. 4Moreover, the discharge of Towe for engaging inunion activities, which occurred 2 days after the first,and untimely, petition, not only effectively removedany taint occasioned by his activity on behalf of theUnion, but would also have similarly removed anypossible taint attached by the very limited participa-tion of Foster and Heath.We find, furthermore, that the Regional Director'sprocessing of the representation proceeding in light ofthe charges in Cases 10- CA-8118 and 10-CB 1903was fully in accord with customary Board policies andprocedures.5We also reject Respondent's contention that it hasbeen denied due process by the overruling of itsobjections without benefit of a hearing. It is wellestablished that parties do not have an absolute rightto a hearing on objections to an election. It is onlywhen the moving party presentsa prima facieshowing of "substantial and material issues" which4SeeBrown-Dunkin Company,118 NLRB 16035 See Section 11730 2 of the Board's Public Field Manual,which dealswith concurrent charge and representation cases and provides that thedisposition of a charge case(a dismissal,though appealed, is considered adisposition)will serve to unblock the representation case and the RegionalDirector in such circumstances should proceed as if there were noconcurrent charge SeealsoCoffey's Transfer Company,115 NLRB 8886 See,e g, N L R B v DIT-MCO Incorporated,428 F 2d 775 (C A 8),would warrant setting aside the election that he isentitled to an evidentiary hearing.6 As previouslynoted, Respondent's proffered evidence with respectto supervisory participation in the organizationalcampaign, even if true, and even if we were not toapply theIdeal Electricrule,would not constitutegrounds for setting aside the election. As forRespondent's contention that it was entitled to ahearing to present evidence of the confusion in theminds of employees caused by the change in ballotshortly before the election, we are satisfied that theevidence objectively establishes that the revisedelection notices were posted for a sufficient period oftime prior to the election to enable individualemployees to become apprised of the change in theballot and to make an informed choice. We thereforereject Respondent's contention that it was entitled toa hearing to present evidence of alleged confusionthat existed in the minds of individual employees.It is equally well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issueswhich were or could have beenlitigated in a prior representation proceeding.?All issues raised by the Respondent in this proceed-ing were or could have been raised in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any additional special circumstances exist hereinwhich would require the Board to otherwise reexa-mine the decision made in the representation proceed-ing.We therefore find that the Respondent has notraised any other issues which are properly litigable inthisunfair labor practice proceeding.We shall,accordingly, grant the General Counsel's Motion forSummary Judgment, and deny the Respondent'scross Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a Georgia corporation, with its principal officeand place of business located at Atlanta, Georgia,where it is engaged in the manufacture and sale ofLibertyCoach Company, Inc v NLRB,418F 2d 1191 (C A D.C ),NationalCashRegister Co v NLRB,415 F 2d 1012 (C A5),Polymers,IncvN L R B,414 F 2d 999 (C A 2), cert denied 396 U.S1010,Intertype Company v NLRB,401 F 2d 41 (C.A 4), cert denied 393 U S1049,PlasticFabricatingCo, Inc,179NLRB No 86,and cases citedtherein atfn1,GoldenAge BeverageCompany, supra7SeePittsburgh Plate Glass Co v NL RB,313 US 146, 162 (1941),Rules andRegulations of theBoard, Sees102 67(f) and102 69(c) 516DECISIONSOF NATIONALLABOR RELATIONS BOARDfood products, both food for human and food foranimal consumption.Respondent, during the past calendar year, whichperiod is representative of all times material herein,sold and shipped finished products valued in excessof $50,000 directly to customers located outside theState of Georgia.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwilleffectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDGeneral Teamsters Local Union No. 528, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, is alabor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR I'kACTICESB.The Request To Bargain and Respondent'sRefusalCommencing on or about October 6, 1970, and at alltimes thereafter, the Union has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout October 22, 1970, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that the Respondent has, sinceOctober 22, 1970, and at all times thereafter, refusedto bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit,and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.A.TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tuteaunit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:Allproduction,maintenance and warehousingemployees of Respondent's Atlanta, Georgia, opera-tion, including service department employees, qualitycontrol department employees, garage employees,and can line shift leadmen, but excluding all truckdrivers, office clerical employees, salesmen, profes-sional employees, watchmen and guards; pet foodplantmanager, assistant plant manager and shiftforemen; IMP manager or plant manager, assistantplant manager and foremen; O-C-O plant manager,pressroom foreman, machine shop foreman and canline foreman; manager of S & R warehousing, dockforeman, and garage foreman; service departmentsupervisors; and all other supervisors as defined in theAct.2.The certificationOn May 7, 1970, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 10, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on July 1, 1970, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226,229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419, 1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following: ALLIED FOODS517CONCLUSIONS OF LAW1.Allied Foods,Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.GeneralTeamstersLocalUnion No. 528,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,isa labor organization within the meaningof Section2(5) of the Act.3.All production,maintenance and warehousingemployees of Respondent'sAtlanta, Georgia, opera-tion,including service department employees,qualitycontrol department employees,garage employees,and can line shift leadmen,but excludingall truckdrivers, office clerical employees,salesmen,profes-sional employees,watchmen and guards;pet foodplantmanager,assistant plantmanager and shiftforemen; IMP manager or plant manager,assistantplant manager and foremen;O-C-O plant manager,pressroom foreman,machine shop foreman and canline foreman;manager of S & R warehousing, dockforeman,and garage foreman;service departmentsupervisors;and all other supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.SinceJuly 1, 1970,the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on orabout October 22, 1970, andat all times thereafter,to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit,Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain,Respondenthas interfered with,restrained, and coerced, and isinterfering with,restraining,and coercing,employeesin the exercise of the rights guaranteed to them inSection 7of the Act, and therebyhas engaged in andisengaging in unfair labor practices within themeaning of Section8(a)(1) of the Act.7.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDERPursuantto Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent,Allied Foods, Inc., Atlanta, Georgia, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment, with General Teamsters Local UnionNo. 528, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousmen and Helpers ofAmerica, as the exclusive bargaining representative ofits employees in the following appropriate unit:Allproduction,maintenance and warehousingemployees of Respondent's Atlanta, Georgia, opera-tion, including service department employees, qualitycontrol department employees, garage employees,and can line shift leadmen, but excluding all truckdrivers, office clerical employees,salesmen,profes-sional employees, watchmen and guards; pet foodplantmanager, assistant plant manager and shiftforemen; IMP manager or plant manager, assistantplant manager and foremen; O-C-O plant manager,pressroom foreman, machine shop foreman and canline foreman; manager of S & R warehousing, dockforeman, and garage foreman; service departmentsupervisors; and all other supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Atlanta, Georgia, facility copies of theattached notice marked "Appendix". 8 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 10, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshallbe taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 10, in8 In the event that this Order is enforced by a Judgment of a UnitedPursuantTo A Judgment of the United States Court of AppealsStates Court of Appeals, the words in the notice reading "Posted By OrderEnforcing an Order of The National Labor Relations Board."of the National Labor Relations Board" shall be changed to read "Posted 518DECISIONSOF NATIONALLABOR RELATIONS BOARDwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with GeneralTeamsters Local Union No. 528, affiliated withInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All production, maintenance and warehous-ing employees of Respondent's Atlanta,Georgia, operation, including service depart-ment employees, quality control departmentemployees, garage employees, and can lineshift leadmen, but excluding all truck drivers,office clerical employees,salesmen,profes-sional employees; watchmen and guards; petfood plant manager,assistantplant managerand shift foremen; IMP manager or plantmanager, assistant plant manager and fore-men;O-C-O plant manager, pressroomforeman, machine shop foreman and can lineforeman;manager of S & R warehousing,dock foreman, and garage foreman; servicedepartment supervisors; and all other super-visors as defined in the Act.ALLIED FOODS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Room 701, 730 Peachtree Street, N.E.,Atlanta, Georgia 30308, Telephone 404-526-5760.